Exhibit 10.41

 

THIRD AMENDMENT TO THE

MIRANT SERVICES

SUPPLEMENTAL COMPENSATION PLAN

 

WHEREAS, on March 28, 2001, Mirant Services, LLC (the “Company”) adopted the
Mirant Services Supplemental Compensation Plan (the “Plan”), to compensate a
specific group of Employees for their loss of eligibility for benefits under the
Mirant Services Supplemental Executive Retirement Plan and the Mirant Services
Supplemental Benefit Plan following the spin-off of Mirant Corporation from The
Southern Company; and

 

WHEREAS, pursuant to Section 6.3 of the Plan, the Board of Managers of the
Company (the “Board”) has the authority to amend the Plan; and

 

WHEREAS, the Board has delegated its authority to amend the Plan, provided such
amendment does not have a material effect on the cost of the Plan, to the
Americas Benefits Committee (the “Committee”); and

 

WHEREAS, the Committee desires to amend the Plan to remove all references to a
“Change in Control” from the Plan effective as of August 27, 2004; and

 

WHEREAS, the Committee has determined that the above amendment would not have a
material effect on the cost of the Plan.

 

NOW, THEREFORE, the Committee hereby amends the Plan as follows, to be effective
as of August 27, 2004:

 

I.

 

Section 1.5 of the Plan is hereby amended in its entirety to read as follows:

 

“2.5         [Deleted]”

 

II.

 

Section 4.4 of the Plan is hereby amended in its entirety to read as follows:

 

“4.4         [Deleted]”

 

III.

 

Section 6.3 of the Plan is hereby amended in its entirety to read as follows:

 

“6.3         Amendment and Termination.  The Plan may be amended, modified, or
terminated by the Board of Managers in its sole discretion at any time and from
time to time.  However, no amendment or termination shall cause a forfeiture or
reduction in any accrued benefits as of the date of such amendment or
termination.  This Plan shall terminate on March 31, 2006, unless earlier
terminated by the Board of Managers.”

 

--------------------------------------------------------------------------------


 

IV.

 

All parts of the Plan not inconsistent here with are hereby ratified and
confirmed.

 

IN WITNESS WHEREOF, Mirant Services, LLC, through its duly authorized officer
pursuant to a unanimous consent of the Committee dated September 29, 2004, has
adopted this Third Amendment to the Mirant Services Supplemental Compensation
Plan on this 29th day of September, 2004, to be effective August 27, 2004.

 

 

MIRANT SERVICES, LLC:

 

 

 

 

 

 

 

By:

 

 

 

 

Vance N. Booker

 

 

SVP, Administration

 

2

--------------------------------------------------------------------------------